                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

IN RE:                                       )
                                             )       Case No. 3:20-bk-03560
LG ORNAMENTALS, LLC,                         )       Chapter 11
                                             )       Judge Marion F. Harrison
       Debtor.                               )

    NOTICE OF APPEARANCE AND REQUEST FOR ELECTRONIC SERVICE OF
                              PAPERS

       Pursuant to Bankruptcy Rule 2002, Milessa Thomas, a creditor in this case, hereby

notifies the Court of the appearance of her counsel in this matter. In addition to the notices and

orders to which she is a party, please provide copies of all electronic notices sent in this case to

undersigned at the following address:

                       Matthew R. Murphy
                       Smythe Huff & Murphy, PC
                       1222 16th Avenue South, Suite 301
                       Nashville, Tennessee 37212
                       mmurphy@smythehuff.com


this 23rd day of November, 2020.

                                                     Respectfully submitted,

                                                  By:_/s/ Matthew R. Murphy__________
                                                     Matthew R. Murphy (#24627)
                                                     Smythe Huff & Murphy PC
                                                     1222 16th Avenue South, Suite 301
                                                     Nashville, Tennessee 37212
                                                     Phone: (615) 255-4849
                                                     Fax: (615) 255-4855
                                                     mmurphy@smythehuff.com

                                                     Attorneys for Milessa Thomas




Case 3:20-bk-03560       Doc 21    Filed 11/23/20 Entered 11/23/20 13:08:56             Desc Main
                                   Document     Page 1 of 1
